UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-5084


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MOREY BERNAL CHAMPION,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Louise W. Flanagan,
Chief District Judge. (5:08-cr-00381-FL-1)


Submitted:   June 17, 2010                       Decided:   June 23, 2010


Before MOTZ and    KING,     Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Eric J. Brignac, Research and
Writing Specialist, Raleigh, North Carolina, for Appellant.
George E. B. Holding, United States Attorney, Anne M. Hayes,
Jennifer P. May-Parker, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              A federal grand jury indicted Morey Bernal Champion

for     possession        of    a     firearm         after       having          previously         been

convicted       of    a    crime      punishable        by       a     term       of    imprisonment

exceeding       one    year,        in   violation         of        18     U.S.C.      §    922(g)(1)

(2006).       Champion filed a motion to dismiss the indictment that

the district court denied.                  Champion then entered a guilty plea

to the charge, reserving his right to appeal the denial of his

motion to dismiss.               The court sentenced Champion to fifty-one

months of imprisonment and Champion now appeals.                                            Finding no

error, we affirm.

              On     appeal,        Champion     argues          that       the    district         court

erred    in     denying     his      motion      to    dismiss            the     indictment.          We

review    a     district       court’s      denial         of    a     motion      to       dismiss    an

indictment de novo.             United States v. Brandon, 298 F.3d 307, 310

(4th     Cir.      2002)       (citation        omitted);             see    United         States     v.

Thornton, 554 F.3d 443, 445 (4th Cir. 2009) (reviewing whether

state felony offense is a crime of violence de novo).

              Champion         argues      that       he        was       legally       innocent       of

violating        § 922(g)(1)             because       his           prior        conviction          for

possession         with     intent         to    distribute                 marijuana         was     not

punishable by a term of imprisonment exceeding one year.                                            While

Champion’s argument is concededly foreclosed by United States v.

Harp, 406 F.3d 242, 246-47 (4th Cir. 2005), he argues that the

                                                 2
subsequent decisions in United States v. Rodriguez, 553 U.S. 337

(2008), and United States v. Pruitt, 545 F.3d 416 (6th Cir.

2008), have undermined this court’s holding in Harp.                       We have

thoroughly       reviewed     the   record     and   the        relevant     legal

authorities and conclude that our holding in Harp is consistent

with the Supreme Court’s decision in Rodriguez.                 Further, to the

extent Pruitt may be inconsistent with Harp, decisions by our

sister circuits are simply not binding upon this court.

            We    therefore    affirm   the    judgment    of     the    district

court.     We dispense with oral argument because the facts and

legal    contentions   are     adequately     presented    in    the    materials

before the court and argument would not aid in the decisional

process.

                                                                         AFFIRMED




                                        3